Citation Nr: 0908744	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1970 to March 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).

The Veteran requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held before the undersigned Veterans Law 
Judge (VLJ) in August 2007.  The Veteran testified at that 
time and the hearing transcript is of record.

The Veteran's claim was previously remanded in April 2008 for 
additional evidentiary development.  The Veteran's claim is 
before the Board for final appellate consideration.


FINDINGS OF FACT


1.  The average puretone hearing loss on the authorized VA 
audiological evaluation in July 2005 was 49 decibels in the 
right ear and 105 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 100 
percent in the right ear and 0 percent in the left ear.

2.  The average puretone hearing loss on the authorized VA 
audiological evaluation in July 2008 was 58 decibels in the 
right ear and 105 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 92 
percent in the right ear and 0 percent in the left ear.

3.  The Veteran's bilateral hearing loss disability has not 
been shown to produce an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization sufficient 
to render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an initial disability rating for bilateral 
sensorineural hearing loss in excess of 10 percent are not 
met for any period of time covered by this appeal.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted service connection for bilateral sensorineural 
hearing loss in the June 2005 rating decision currently on 
appeal.  The RO evaluated the Veteran's bilateral hearing 
loss disability as 10 percent disabling, effective September 
20, 1999.  The Veteran timely perfected this appeal.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability therefrom and coordination of rating with 
impairment of function will be expected in all instances.  38 
C.F.R. § 4.21 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The Board 
has considered staged ratings, however, the evidence does not 
show a variance in the signs and symptoms during the claim 
period such that staged ratings are applicable. 

Disability evaluation for hearing impairment is derived from 
the mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The provisions of 38 C.F.R. § 4.85 establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.85(h) are used to calculate the 
rating assigned.  Table VIa is used to assign a rating based 
on puretone average alone when the examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2008).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Table VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  See 38 C.F.R. § 4.85(d).

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 provides that:

(a) When the puretone threshold at each 
of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or VIa, whichever 
results in the higher numeral.  Each 
ear will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or VIa, 
whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

Private audiological testing was conducted in January 1999 
and January 2005.  Pure tone threshold results were provided 
in a graph rather than by numerical results.  The United 
States Court of Veterans Appeals (Court), in Kelly v. Brown, 
7 Vet. App. 471 (1995), stated that graphical representations 
of audiometric data could not be interpreted. Rather, the 
examiner must provide numerical results.  Moreover, in this 
case neither test appears to comply with the requirement set 
forth in 38 C.F.R. § 4.85(a) that the Maryland CNC test be 
used.  Accordingly, these examinations cannot be used for 
rating purposes.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in July 2005.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
90
90
LEFT
105
105
105
105
105

The average puretone hearing loss at that time was 49 
decibels in the right ear and 105 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 100 percent in the right ear and 0 percent in the left 
ear.  

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds for the right ear demonstrated during the 
July 2005 VA examination correspond to category I, and the 
scores for the left ear correspond to category XI.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for a disability evaluation in excess of 10 percent.  

Although an exceptional hearing loss pattern is shown to 
warrant evaluation under 38 C.F.R. § 4.86(a) in this case, 
the average puretone thresholds for the left ear demonstrated 
during the July 2005 VA C&P examination correspond to 
category XI under Table VIa.  Unfortunately,  the Veteran's 
hearing loss does not exceed the levels contemplated for a 
disability evaluation in excess of 10 percent even when 
taking into account 38 C.F.R § 4.86.
 
Associated with the Veteran's claim's file is a January 2006 
VA behavioral health assessment note.  The Veteran reported 
becoming defensive and irritable in interpersonal and work 
situations as a result of his inability to hear others.  The 
Veteran stated that he often used humor or sarcasm to 
compensate for his hearing loss disability.  

The Veteran also testified before the undersigned VLJ during 
an August 2007 video-conference hearing.  In particular, the 
Veteran indicated that he was completely deaf in the left ear 
and that he had profound hearing loss in the right ear.  The 
Veteran also indicated that his hearing loss disability 
affected his job performance because he was unable to 
properly hear instructions.  Additionally, the Veteran stated 
that his hearing loss disability created safety concerns 
given his work as a painter.  The Veteran further testified 
that he was unable to hear conversational speech or his 
girlfriend's grandson, and that people "think I'm stupid 
because I can't hear them and interact with them."

The Veteran was afforded another VA C&P examination in July 
2008.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
95
95
LEFT
100
105
105
105
105

The average puretone hearing loss at that time was 58 
decibels in the right ear and 105 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 92 percent in the right ear and 0 percent in the left 
ear.  

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds for the right ear demonstrated during the 
July 2008 VA examination correspond to category II, and the 
scores for the left ear correspond to category XI.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for a disability evaluation in excess of 10 percent.  

Although an exceptional hearing loss pattern is shown to 
warrant evaluation under 38 C.F.R. § 4.86(a) in this case, 
the average puretone thresholds for the left ear demonstrated 
during the July 2008 VA C&P examination correspond to 
category XI under Table VIa.  Unfortunately,  the Veteran's 
hearing loss does not exceed the levels contemplated for a 
disability evaluation in excess of 10 percent even when 
taking into account 38 C.F.R § 4.86.
 
Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against an initial 
disability evaluation for bilateral sensorineural hearing 
loss in excess of 10 percent for any period of time covered 
by this appeal, even taking into account the Veteran's 
exceptional hearing loss pattern under 38 C.F.R. § 4.86.  See 
Lendenmann, supra.

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected hearing 
loss disability are unusual or exceptional to demonstrate 
that the rating schedule is inadequate for determining the 
proper level of disability.  The Board acknowledges that the 
Veteran testified in August 2007 before the undersigned VLJ 
that his bilateral hearing loss disability affected his job 
performance because he was unable to properly hear 
instructions.  Additionally, the Veteran stated that his 
hearing loss disability created safety concerns given his 
work as a painter.  The Veteran was advised, in March 2006, 
to submit statements from employers in support of his claim, 
but did not do so.  Regardless, as there is no indication in 
the record as to why the Veteran's case is not appropriately 
rated under the schedular criteria, extraschedular 
consideration is not warranted in this case.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); 
see also Bagwell v. Brown, 9 Vet. App. 237 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the Court noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing loss 
disability was somehow defective, the Veteran bears the 
burden of demonstrating any prejudice caused by a deficiency 
in the examination.

In this case, the July 2008 VA C&P examination was conducted 
after the examination worksheets were revised to include 
discussion of the effects of a hearing loss disability on 
occupational functioning and daily life.  The Board notes, 
however, that the July 2008 VA C&P examination report did not 
include a discussion of the effects of the Veteran's hearing 
loss disability on occupational functioning and daily life.  
However, the Board finds no prejudice to the Veteran as a 
result of this omission because he (1) alleged no such 
prejudice and (2) stated on more than one occasion during the 
pendency of the claim the effects of his bilateral hearing 
loss disability on occupational functioning and daily life.  
See January 2006 Substantive Appeal; August 2007 Video-
Conference Hearing Transcript, p. 8-10. However, the evidence 
does not show that the Veteran's difficulty understanding 
conversational speech has resulted in marked interference 
with employment or activities of daily life.  Thus, any error 
on the part of the July 2008 VA examiner in failing to 
address the effects of the Veteran's hearing loss disability 
on occupational functioning and daily life in the examination 
report is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection.  The Veteran should also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.
Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claim has been 
substantiated, additional notice is not required.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of the 
evidence is required.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral sensorineural hearing loss is denied for any 
period of time covered by this appeal.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


